            Case 1:19-cv-11710-KPF Document 47 Filed 08/04/21 Page 1 of 2




UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK


DIALIGHT PLC,                               Case No.: 1:19-cv-11712-KPF
                                            Related Case No: 1:19-cv-11710-KPF
                Plaintiff,
-against-


SANMINA CORPORATION,

                Defendant.




 ORDER GRANTING MOTION FOR REQUEST FOR INTERNATIONAL JUDICIAL
ASSISTANCE (LETTER OF REQUEST) PURSUANT TO THE HAGUE CONVENTION
   OF 18 MARCH 1970 ON THE TAKING OF EVIDENCE ABROAD IN CIVIL OR
                        COMMERCIAL MATTERS
            Case 1:19-cv-11710-KPF Document 47 Filed 08/04/21 Page 2 of 2




                                              ORDER

       Upon review of the Declaration Andrew J. Peterson, dated July 30, 2021 and the exhibits

attached thereto, and Defendant’s Memorandum of Law, the Honorable Katherine Polk Failla,

United States District Judge for the Southern District of New York, orders as follows:

       1.       The clerk of this Court shall issue two (2) original copies of a Request for

International Judicial Assistance (“Letter of Request”) pursuant to 28 U.S.C. § 1781 and Chapter

I of the Hague Convention on the Taking of Evidence Abroad in Civil or Commercial Matters,

March 18, 1970, T.I.A.S. No. 7444, 23 U.S.T. 2555 in the form attached as Exhibit A to the

Declaration of Andrew J. Peterson; and

       2.       This Order and the Letter of Request be submitted by the clerk of this Court to the

English Royal Courts of Justice.



                                       August
                        4th day of _________________,
       SIGNED this the _____                          2021 in New York, New York.
                                                      ______




                                                      KATHERINE POLK FAILLA
                                                      United States District Judge
